Name: Commission Regulation (EEC) No 810/85 of 28 March 1985 amending Regulation (EEC) No 2827/84 as regards the period of validity of measures relating to the boning of beef bought in by intervention agencies
 Type: Regulation
 Subject Matter: trade policy
 Date Published: nan

 29 . 3 . 85 Official Journal of the European Communities No L 89/33 COMMISSION REGULATION (EEC) No 810/85 of 28 March 1985 amending Regulation (EEC) No 2827/84 as regards the period of validity of measures relating to the boning of beef bought in by intervention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (d) thereof, Whereas Commission Regulation (EEC) No 2827/84 (2) derogates from Regulation (EEC) No 2226/78 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 181 1 /84 (4), as regards the boning of meat bought in by interven ­ tion agencies ; whereas the period of application of that derogation should be extended ; HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 2827/84, '29 March 1985' is hereby replaced by '26 July 1985'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 March 1985. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 266, 6 . 10 . 1984, p. 12. 0 OJ No L 261 , 26 . 9 . 1978 , p. 5 . (4) OJ No L 289 , 6 . 11 . 1984, p. 5 .